             Case 1:19-cv-03377-LAP Document 130 Filed 06/08/20 Page 1 of 2



                                       Cooper & Kirk
                                                    Lawyers
                                      A Professional Limited Liability Company

Charles J. Cooper                 1523 New Hampshire Avenue, N.W.                          (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                            Fax (202) 220-9601
ccooper@cooperkirk.com


                                                 June 8, 2020



VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Amended Counterclaims

Dear Judge Preska:

        I write on behalf of Plaintiff Virginia Giuffre in response to Ms. Oren’s June 4, 2020, email
message covering Defendant Alan Dershowitz’s courtesy copy of his Amended Counterclaims. We do
not share Defendant’s understanding that the filing of the Amended Counterclaims requires the Court to
dismiss the pending motion to dismiss (Doc. 119) as moot. To the contrary, the Second Circuit recently
made clear that where the amended pleading suffers from the same defects complained of in a pending
motion to dismiss, the Court has the discretion to “consider the merits of the motion, analyzing the facts
as alleged in the amended pleading.” Pettaway v. Nat’l Recovery Solutions, LLC, 955 F.3d 299, 303–04
(2d Cir. 2020).

         Nor do we understand the basis for Defendant’s expectation that no “such motion [to dismiss] will
be refiled” by Plaintiff. Although Plaintiff is not yet prepared to take a position on the new allegations
(concerning a recent Netflix documentary) contained in Defendant’s Amended Counterclaims, it is
Plaintiffs’ position that Defendant’s original and still pending counterclaims for defamation and
intentional infliction of emotional distress that are based on the allegedly defamatory statements contained
in the original counterclaims—all of which remain in the amended pleading—continue to suffer from the
defects identified in Plaintiff’s memorandum of law in support of her pending motion (Doc. 120). As to
those counterclaims, Plaintiff is willing to stand on her pending motion under Pettaway, or to withdraw
that motion and file a new motion to dismiss the Amended Counterclaims, as the Court may direct to
facilitate the Court’s efficient and convenient review. In the event that the Court wishes to proceed with
the pending motion, Plaintiff respectfully requests that her time to answer the Amended Counterclaims be
stayed under FED. R. CIV. P. 12(a)(4).
               Case 1:19-cv-03377-LAP Document 130 Filed 06/08/20 Page 2 of 2


June 8, 2020
Page 2

                                             Respectfully,

                                             s/ Charles J. Cooper
                                             Charles J. Cooper

cc: Counsel of Record (via ECF)
